Title: John Cox to James Madison, 1 February 1828
From: Cox, John
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    George Town D. C
                                
                                 1st February 1828
                            
                        

                        Your goodness will, I feel assured, pardon me for troubling you with this letter—Since your retirement from
                            office I have met with a sad reverse of fortune—By the vicissitudes of trade and the depreciation of real estate, I have
                            been reduced from opulence to total ruin, and having transferred my entire effects to my creditors, now have no support
                            but a very inadequate stipend, derived from the office of Mayor, which the confidence of my fellow Citizens has conferred
                            on me—From the embarrassment of my affairs and from the stagnation of business here, I am precluded from a further
                            recourse to commerce and have no prospect of adding to my resources but in the patronage of Government. I may be permitted
                            however to say that although I have lost my fortune, I have not lost with it, my good name, as is evidenced by the
                            enclosed letters among others written in my behalf, and by my fellow Citizens having for seven successive terms elected me
                            Mayor of this Town. The salary of the office is not, however, adequate to the support of my family, being only six hundred
                            dollars per annum—During the trying period of the late war it is known among my friends, and perhaps to yourself, that I
                            supported the operations of Government with unwearied zeal, and shrunk from no pledge or sacrafice of person or fortune
                            when I could serve my Country—I will say that my exertions in her behalf have been entirely disinterested, emanating
                            solely from a sense of duty which amid the defection of so many, claimed the strenuous aid of her friends. At that period
                            my circumstances were affluent, and seeking no return but an approving concience, I then made my zeal the grounds of no
                            claim on Government and never wished to mention it. I am induced now to obtrude myself on your notice, believing that I
                            possess your goodwill and that you would be willing to serve me—Congress is about to create the office of superintendant
                            of the Capitol, with a respectable salary—My wish is to prevail on you to give me a letter to the President of the United
                            States, saying what you know of me, and of my exertions during the most trying time of the last war—I am aware, Sir, that
                            you must feel reluctant to be disturbed in your retirement, and would not now urge upon your kind feelings to do me this
                            favor, but that the situation is so desirable for the support of my family and that I am aware of the influence an
                            expression from you in my favor would have with the President—I know how delicately you are situated, and were it
                            understood that you would favor your friends in this way, how much you would be importuned, I will assure you that your
                            letter, if you favor me with one, will be handed to the President by a friend who alone shall know of it and who will not
                            mention the circumstance, if so desired by you, With the greatest respect I am, Dear Sir, your ob Servt.
                        
                            
                                John, Cox
                            
                        
                        
                            NB. I pray you to favor me with an answer as early as your convenience will permit. you will find
                                enclosed a letter to Mrs Madison from Mrs Cox
                        
                    